Citation Nr: 0313124	
Decision Date: 06/18/03    Archive Date: 06/24/03

DOCKET NO.  96-27 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for headaches as 
secondary to cervical spine dysfunction.

2.  Entitlement to an increased rating for traumatic 
arthritis of the left hip, currently evaluated as 20 percent 
disabling.

3.  Entitlement to an initial rating higher than 10 percent 
for cervical spine dysfunction.

4.  Entitlement to an initial rating higher than 10 percent 
for low back pain/sciatica.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from July 1978 to May 1985.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which denied the benefits sought on appeal.  The 
veteran originally requested a personal hearing be scheduled 
in his appeals, but withdrew that request in May 2003.  As 
such, the issues here on appeal are properly before the Board 
for appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran did not have complaints of or treatment for 
headaches during service.

3.  The veteran's headaches are not due to or a proximate 
result of a service-connected disability, to include his 
cervical dysfunction.

4.  The veteran has a malformed left hip with moderate hip 
disability.

5.  The veteran experiences a slight limitation of the 
cervical spine motion.

6.  The veteran has instability at the L4-L5 level of the 
lumbar spine causing a moderate limitation of motion and 
complaints of pain.


CONCLUSIONS OF LAW

1.  Headaches were not incurred in service nor proximately 
caused by a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2002).

2.  Criteria for an evaluation higher than 20 percent for 
traumatic arthritis of the left hip have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.40, 
4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5010-5255 (2002).

3.  Criteria for an evaluation higher than 10 percent for 
cervical dysfunction have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 4.71, 4.71a, 
Diagnostic Code 5290(2002).

4.  Criteria for an evaluation of 20 percent for low back 
pain/sciatica have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 4.71, 4.71a, Diagnostic 
Code 5295 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset of this decision, the Board notes that it has 
given consideration to the provisions of the Veterans Claims 
Assistance Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) [codified as amended at 38 U.S.C.A. § 5100 
to 5107 (West 2002].  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence necessary to substantiate a claim for VA benefits.  
It also redefines the obligations of VA with respect to its 
duty to assist a claimant in the development of a claim.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (August 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  Also see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board has carefully considered the provisions of the 
VCAA, the implementing regulations, and the United States 
Court of Appeals for the Federal Circuit's (Federal Circuit) 
recent decision in Disabled  American Veterans v. Secretary 
of Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. 
May 1, 2003) which invalidated a portion of the implementing 
regulations.  Following a complete review of the record 
evidence, the Board finds, for the reasons expressed 
immediately below, that the development of the claims on 
appeal has proceeded in accordance with the provisions of the 
law and regulations as they now stand. 

VA has a duty under the VCAA to notify the veteran and his or 
her representative of any information and evidence needed to 
substantiate and complete a claim as well as to inform the 
veteran as to whose responsibility it is to obtain the needed 
information.  The veteran was informed of the evidence needed 
to substantiate his claims in the statements of the case and 
supplemental statements of case issued throughout his appeal 
and he was specifically notified of the requirements of the 
VCAA in a letter dated in April 2003.  The veteran submitted 
a response in April 2003, stating that his claims were 
substantiated by the medical evidence of record from VA 
medical centers.  The Board finds that the information 
provided to the veteran specifically satisfied the 
requirements of 38 U.S.C.A. Section 5103 in that the veteran 
was clearly notified of the evidence necessary to 
substantiate his claims and the responsibilities of the 
parties in obtaining evidence.  The veteran's April 2003 
submission reflects his desire to pursue his claims based on 
the record evidence.  Under these circumstances, the Board 
finds that the notification requirement of the VCAA has been 
satisfied.  

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  After reviewing the record, the Board finds that VA 
has complied with the VCAA's duty to assist by aiding the 
veteran in obtaining medical evidence and affording him seven 
physical examinations.  It appears that all known and 
available medical records relevant to the issues on appeal 
have been obtained and are associated with the veteran's 
claims file.  Furthermore, the Board notes that the veteran 
and his representative have been accorded ample opportunity 
to present evidence and argument in support of the veteran's 
claims.  The veteran was afforded the opportunity to testify 
before an RO hearing officer or a member of the Board, but 
declined to do so.  He has, however, actively participated in 
the development of his claims on appeal.  Thus, the Board 
finds that VA has done everything reasonably possible to 
notify and to assist the veteran and that no further action 
is necessary to meet the requirements of the VCAA and the 
applicable implementing regulations.  

I.
Service Connection

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Service connection may also be granted for a disability 
medically shown to be proximately due to or the result of a 
service-connected disability.  See 38 C.F.R. § 3.310(a).

The veteran asserts that he experiences headaches as a 
consequence of his service-connected cervical dysfunction.  
His service medical records do not contain any complaints of 
or treatment for headaches and the veteran does not contend 
that his headaches began while he was in service.  He has 
been treated at various VA medical centers since at least 
1985 for headaches.  He has been prescribed medication for 
his headaches and he has associated his complaints of 
headaches to his complaints of neck pain.  The veteran's 
cervical dysfunction is currently diagnosed as a somatization 
reaction as there are no objective findings on examination or 
in clinical tests which would explain his reported symptoms.

In August 2001, the veteran underwent VA neurological 
examination.  The examiner performed a complete review of the 
veteran's claims folder as well as x-ray files at the VA 
medical center prior to examination of the veteran.  
Following a complete interview and examination of the 
veteran, the examiner opined that the veteran's headaches did 
not represent a separately diagnosable headache condition 
such as migraine, cluster, atypical face pain, histamine 
headache, etc.  It was noted that the nature of the neck 
problems was inconsistent, specifically pointing to the 
difficulty with neck posture on command but no difficulty 
when relating history for thirty to forty-five minutes.  The 
examiner also pointed out that there had never been an 
abnormality of the cervical spine found in clinical testing, 
including magnetic resonance imaging and electromyography.  A 
diagnosis of somatization reaction without evidence of 
disease of the cervical spine was rendered.
  
In January 2003, the veteran underwent a second VA 
neurological evaluation.  The examiner reviewed all of the 
veteran's medical records, performed an extensive interview 
of the veteran, and ordered magnetic resonance imaging of the 
veteran's cervical and lumbar spine.  He noted that the x-
rays of the veteran's cervical spine showed minimal changes 
which would not normally be expected to account for a 
headache or other abnormality.  Magnetic resonance imaging 
showed common age-related changes.  Consequently, the 
examiner opined that absent a finding of instability, root 
compression, bone destruction or inflammation in the cervical 
spine, there were no recognizable causes of head, neck or 
limb pain.  As such, the examiner stated that it was his 
opinion that the veteran's headaches were not caused by a 
cervical spine disorder.

Although the veteran asserts that his headaches are 
associated with neck pain and that he has been advised by 
physicians that his headaches are a result of his cervical 
dysfunction, there is no medical evidence of record to 
support this contention.  The veteran's statements, standing 
on their own, are not sufficient to establish a relationship 
between a disability and a period of active service and/or a 
service-connected disability.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992) (Laypersons are not competent to 
offer medical opinions).  Therefore, given the record 
evidence, service connection cannot be granted on either a 
direct basis or a secondary basis as the veteran's complaints 
of headaches have not been medically linked to his period of 
active service or to a service-connected disability.  
Additionally, based on the medical opinion of record, the 
Board specifically finds that the veteran's headaches are not 
proximately due to his service-connected cervical 
dysfunction.  Accordingly, service connection for headaches, 
to include as secondary to service-connected cervical 
dysfunction, is denied.

II.
Increased Ratings

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and a higher 
initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  Consideration must also be given to a longitudinal 
picture of the veteran's disability to determine if the 
assignment of separate ratings for separate periods of time, 
a practice known as "staged" ratings, is warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

The veteran submitted a request for the assignment of a 
compensable rating for traumatic arthritis of the left hip in 
December 1995.  He underwent VA orthopedic examination in 
February 1996, and complained of long-standing left hip pain 
described as dull and intermittent involving the left thigh; 
he denied any numbness or tingling sensation.  The veteran 
was noted to be in no acute distress and no sensory deficits 
were elicited.  He had 90 degrees of flexion and 30 degrees 
of abduction in the left hip.  X-rays of the left hip showed 
possible post-traumatic deformity and the examiner assessed 
left hip dysfunction probably secondary to traumatic 
arthritis.

The veteran underwent a second VA orthopedic examination of 
the left hip in July 1997.  This time the veteran complained 
of constant pain and intermittent locking of the hip.  Upon 
examination, there was no evidence of atrophy or 
fasciculation in the lower extremities.  Knee reflexes were 
intact and lower extremity strength was full except for hip 
flexion was approximately 3/5 and hip extension was 2/5.  Hip 
flexion was from 0 to 60 degrees, abduction was 0 to 30 
degrees.  The veteran was able to go from a sitting to a 
standing position without difficulty, but he walked with a 
mild antalgic gait.  X-rays showed a left acetabulum with a 
deformity and lateral displacement of the femoral head and 
coxa valga.  The examiner's impression was that the veteran 
had degenerative joint disease of the left hip with coxa 
valga.  It was noted that the veteran's range of motion would 
probably be further restricted with flare-ups.

In October 1997, the veteran submitted a claim for 
entitlement to service connection for back pain and a pinched 
nerve in his neck.  Treatment records show not only 
complaints of and treatment for left hip pain, but the use of 
a TENS unit for lumbar pain and medication prescribed for 
neck pain, back pain, and left hip pain.  The diagnosis of 
record is degenerative joint disease

The veteran underwent a third VA orthopedic examination in 
July 1998.  He complained of low back pain, bilateral hip 
pain, neck pain, and left arm pain.  Upon examination, the 
veteran exhibited significant distress during ambulation.  
Range of motion studies showed forward flexion of the lumbar 
spine from 0 to 45 degrees, extension of the lumbar spine 
from 0 to 20 degrees, and normal ability to laterally flex in 
both directions.  Hip flexion, extension, and internal 
rotation were noted to be normal, however, external rotation 
caused reproduction of the veteran's low back pain as well as 
some hip pain.  Cervical spine motion was from 0 to 45 
degrees of lateral rotation to the left and normal on the 
right, flexion from 0 to 85 degrees, and extension to 20 
degrees.  The examiner did not have access to the veteran's 
claims folder and did not order any clinical testing.  As 
such, he rendered the following diagnostic impressions based 
on the examination results and history as reported by the 
veteran:  (1) cervical radiculopathy, (2) low back pain with 
radiating symptoms down the left leg due to a sacroiliac 
dysfunction and/or possible degenerative changes, (3) 
possible central cervical stenosis causing spinal cord 
injury, and (4) hip arthritis.  The examiner opined that the 
veteran's hip disability did not significantly contribute to 
the veteran's symptomatology, but that most of his complaints 
stemmed from lumbosacral radiculopathy and sacroiliac 
dysfunction.

In December 1999, the veteran underwent a fourth VA 
orthopedic examination and complained of instability in his 
left hip when walking and constant pain in the left hip 
radiating into his low back.  He stated that he occasionally 
wore a back brace and took a number of pain medications.  The 
veteran had flexion to 100 degrees in the left hip, but 
abduction could not be determined due to complaints of pain.  
X-rays revealed an irregularity of the inferior aspect of the 
acetabulum, possibly secondary to trauma, and a slight 
flattening of the femoral head which could be congenital.  
Sedimentation rate and rheumatoid factor tests were also 
performed and the examiner diagnosed left hip traumatic 
arthritis, symptomatic with functional impairment.

The veteran underwent a fifth VA orthopedic examination in 
August 2001, and complained of a sharp pain in his neck with 
occasional radiation into his shoulders and upwards into his 
head.  Upon examination, there were no gross abnormalities, 
no muscle atrophy, no muscle spasms of the paraspinal or 
upper shoulder muscles on palpation of the neck and shoulder 
area, and no real pain noted.  Motion was markedly decreased 
with flexion to approximately 20 degrees, extension to 
approximately 30 degrees, lateral bending in both directions 
to 10 degrees, and rotation to 45 degrees in both directions.  
The veteran also complained of occasional pain in his low 
back as well as a dull ache in that region when the pain was 
not present.  He stated that the pain occasionally radiated 
into his hips and lower extremities.  There were no gross 
abnormalities of the lumbar spine seen on examination, but 
there was very mild pain on palpation of the lumbosacral 
area.  There were no paraspinal muscle spasms.  Range of 
motion in the lumbar spine showed hyperextension to only 10 
degrees, flexion to 35 degrees, lateral bending to the left 
25 degrees and to the right 30 degrees, and rotation to the 
left 25 degrees and to the right 20 degrees.  There were no 
gross abnormalities of the left hip, no muscle atrophy of the 
thigh or hamstring muscles, and he had flexion in the left 
hip to 30 degrees with the knee extended and to 45 degrees 
with the knee flexed.  Abduction was approximately 35 
degrees, internal rotation was 20 degrees, and external 
rotation was approximately 10 degrees.  X-rays showed partial 
sacralization of the L5 with disc space narrowing at L5-S1 
and an unremarkable pelvis; the cervical spine study was 
incomplete and a repeat study was suggested.  Based on the 
examination and clinical studies, the examiner rendered 
diagnostic impressions of marked decrease in cervical range 
of motion, marked decrease in lumbar range of motion with 
degenerative joint disease shown on x-ray, and marked 
decrease in range of motion of the left hip with normal x-
rays.

VA neurological examination was also conducted in August 
2001.  The examiner performed a complete review of the 
veteran's claims folder as well as x-ray files at the VA 
medical center prior to examination of the veteran.  He noted 
that the nature of the veteran's neck problems was 
inconsistent, specifically pointing to the difficulty with 
neck posture on command but no difficulty when relating 
history for thirty to forty-five minutes.  The examiner also 
pointed out that there had never been an abnormality of the 
cervical spine found in clinical testing, including magnetic 
resonance imaging and electromyography.  Neck flexion on 
examination was to 30 degrees, extension to 30 degrees, 
tilting was to 20 degrees, and rotation was to 20 and 25 
degrees.  The veteran extended the lumbar spine to 10 
degrees, flexed no more than 45 to 60 degrees, titled no more 
than 20 degrees, and rotated at the waist between 20 and 25 
degrees.  The veteran did not complain of pain at the end of 
each movement, he simply stopped.  He did not complain of 
back pain when squatting, only hip and knee pain.  There were 
no complaints of pain in the shoulders or pelvis with spinal 
rotation movements.  Diagnoses of somatization reaction 
without evidence of disease of the cervical spine, lumbar 
spine pain without clear-cut evidence of translational 
instability, nerve root compression or canal stenosis, and 
juvenile dislocation of the left hip with resultant traumatic 
arthritis were rendered.

In January 2003, the veteran underwent a second VA 
neurological examination.  The neurologist again reviewed the 
entire claims folder and this time ordered magnetic resonance 
imaging.  Following a complete examination and review of the 
magnetic resonance imaging, the examiner opined that the 
trivial changes in the cervical spine were common, age-
related changes and in the absence of instability, root 
compression, bone destruction or inflammation, the changes 
were not recognizable causes of head, neck, or limb pain.  
Thus, the diagnosis of somatization reaction was found to be 
appropriate.  Additionally, the examiner opined that the 
veteran's complaints of intermittent low back discomfort were 
probably due to L4-L5 instability.

Social Security Administration records were obtained by VA 
and reflect a grant of disability benefits as of March 1991, 
due to chronic lumbar syndrome, cervical syndrome with 
radiculitis, degenerative arthritis of the hips, and carpal 
tunnel syndrome.

A.
Left Hip

The veteran's left hip disability has been evaluated under 38 
C.F.R. Section 4.71a, Diagnostic Code 5010, for traumatic 
arthritis.  This diagnostic code directs the rating of 
traumatic arthritis under the criteria set forth in 
Diagnostic Code 5003 for degenerative arthritis.  
Specifically, degenerative arthritis established by x-ray 
findings is rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint or 
joints involved.  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by the limitation of motion, to be combined, 
not added under Diagnostic Code 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  In 
the absence of limitation of motion, involvement of two or 
more major joints or two or more minor joint groups with 
occasional incapacitating exacerbations shall be rated as 20 
percent disabling, and involvement of two or more major 
joints or two or more minor joint groups without occasional 
incapacitating exacerbations shall be rated as 10 percent 
disabling.  The 20 percent and 10 percent ratings based on x-
ray findings without limitation of motion will not be 
combined with ratings based on limitation of motion.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5003.

Diagnostic Codes 5251 and 5252, both found at 38 C.F.R. 
Section 4.71a, outline the criteria for evaluating hip 
disabilities based on limitation of thigh motion.  
Specifically, a 10 percent evaluation is assigned when 
extension is limited to 5 degrees; there are no criteria for 
a higher evaluation based on limitation of extension.  As for 
flexion, a 20 percent evaluation is assigned when flexion is 
limited to 30 degrees, a 30 percent evaluation is assigned 
when flexion is limited to 20 degrees, and a 40 percent 
evaluation is assigned when flexion is limited to 10 degrees.  

38 C.F.R. Sections 4.40 and 4.45 require the Board to 
consider a veteran's pain, swelling, weakness, and excess 
fatigability when determining the appropriate evaluation for 
a disability using the limitation of motion diagnostic codes.  
See Johnson v. Brown, 9 Vet. App. 7, 10 (1996).  The United 
States Court of  Appeals for Veterans Claims (Court) 
interpreted these regulations in DeLuca v. Brown, 8 Vet. App. 
202 (1995), and held that all complaints of pain, 
fatigability, etc., shall be considered when put forth by a 
veteran.  In accordance therewith, and in accordance with 
38 C.F.R. Section 4.59, which requires consideration of 
painful motion with any form of arthritis, the veteran's 
reports of pain, weakness and excess fatigability have been 
considered in conjunction with the Board's review of the 
limitation of motion diagnostic codes.

Hip impairments may also be evaluated based upon impairment 
of the femur.  Specifically, if there is any evidence of 
malunion of the femur, a 30 percent evaluation may be 
assigned if there is also marked knee or hip disability; a 20 
percent evaluation may be assigned if there is also moderate 
knee or hip disability; and, a 10 percent evaluation may be 
assigned if there is slight knee or hip disability.

Given the evidence of record, the Board finds that the most 
severe limitation of motion in the left hip was reported as 
flexion limited to 30 degrees.  This limitation allows for 
the assignment of a 20 percent evaluation under Diagnostic 
Code 5252.  The veteran is also shown to have some sort of 
abnormality of the left hip attributed to a childhood 
incident or possible congenital development.  As such, 
Diagnostic Code 5255 is considered.  Specifically, the 
abnormality is considered an impairment of the femur and the 
complaints of pain and limitation are deemed an additional 
impairment of the hip.  Based on the medical findings of 
record and continued treatment for left hip pain, the Board 
finds that the additional impairment is moderate.  Thus, the 
criteria for a 20 percent evaluation are also met under 
Diagnostic Code 5255.  The hip disability is not considered 
to be marked because the evidence obtained over the course of 
this appeal shows that the veteran's limitation has never 
been more than hip flexion limited to 30 degrees and on many 
occasions he has even been found to have normal movement in 
the hip.

Considering the entire record evidence, the Board finds that 
the 20 percent evaluation currently assigned for the 
veteran's left hip disability is appropriate.  An assignment 
of an evaluation under Diagnostic Code 5010 solely for 
traumatic arthritis would not exceed the 20 percent 
evaluation currently assigned and there is no evidence of 
additional disability to warrant the assignment of separate 
ratings.  Therefore, the veteran's request for a higher 
evaluation for his left hip disability is denied on a 
schedular basis.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

Although the veteran asserts that he is totally unemployable 
because of his service-connected hip disability, he has not 
identified any specific factors which may be considered to be 
exceptional or unusual in light of VA's schedule of ratings, 
and the Board has been similarly unsuccessful.  The veteran 
has not required frequent periods of hospitalization for his 
left hip disability and his treatment records are void of any 
finding of exceptional limitation beyond that contemplated by 
the schedule of ratings.  Additionally, the Board notes that 
it is not bound by the findings of disability and/or 
unemployability made by other agencies, including the Social 
Security Administration, when determining entitlement to VA 
compensation benefits.  See Collier v. Derwinski, 1 Vet. App. 
413, 417 (1991).  The Board does not doubt that limitation 
caused by hip pain and fatigue would have an adverse impact 
on employability; however, loss of industrial capacity is the 
principal factor in assigning schedular disability ratings.  
See 38 C.F.R. §§ 3.321(a) and 4.1.  38 C.F.R. Section 4.1 
specifically states: "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  
Consequently, the Board finds that the evaluation assigned by 
the RO and confirmed in this decision adequately reflects the 
clinically established impairment experienced by the veteran 
as a result of his left hip disability and his request for a 
higher evaluation is also denied on an extra-schedular basis.

B.
Cervical Dysfunction

The veteran's cervical dysfunction has been evaluated using 
the criteria of 38 C.F.R. Section 4.71a, Diagnostic Code 
5290, which allows for the assignment of a 30 percent rating 
when there is severe limitation of motion in the cervical 
spine, a 20 percent rating when there is moderate limitation 
of motion in the cervical spine, and a 10 percent rating when 
there is slight limitation of motion in the cervical spine.  
It is important to note that limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  As 
pointed out above, all complaints of pain, weakness, and 
excess fatigability are considered when evaluating a 
disability based on limitation of motion diagnostic codes.

Given the evidence as outlined above, the Board finds that 
the 10 percent evaluation assigned for slight limitation of 
motion in the cervical spine with complaints of pain is 
appropriate as the totality of evidence reveals only a slight 
impairment of the neck.  Specifically, clinical testing has 
not resulted in objective findings of disease of the cervical 
spine or of a specific abnormality, range of motion studies 
have shown that the veteran has stopped the motion of his 
neck without any sign of real pain, and the difficulty with 
neck posture during testing was contrasted to the normal 
movements of the neck while discussing history.  The 
inconsistencies in complaints and actions were specifically 
noted by examiners and most assuredly contributed to the 
diagnosis of somatization reaction.  The opinions of marked 
impairment and possible central cervical stenosis causing 
spinal cord injury were based on the history as related by 
the veteran because the claims folder was not available for 
review at those examinations.  These opinions are not 
accorded great weight as the Board is not bound to accept 
unsubstantiated medical opinions.  See DeSousa v. Gober, 10 
Vet. App. 461 (1997).  

The most recent medical opinions of record are based on an 
extensive review of the record, a lengthy interview of the 
veteran, and a thorough neurological examination.  The 
examiner specifically pointed out the inconsistencies in the 
record, the lack of objective findings of disability, and 
diagnosed somatization reaction without evidence of disease.  
Magnetic resonance imaging showed common, age-related changes 
not recognized as causes of head, neck, or limb pain.  
Therefore, the Board finds that the 10 percent evaluation 
assigned for a cervical spine disorder is appropriate and the 
veteran's request for a higher evaluation is denied on a 
schedular basis.  Because there is no evidence of frequent 
hospitalizations and/or industrial impairment beyond that 
contemplated by the 10 percent schedular evaluation, the 
assignment of a higher evaluation on an extra-schedular basis 
is not warranted and the veteran's request for a higher 
initial evaluation for cervical spine dysfunction is denied.

C.
Low Back Pain/Sciatica

The veteran's low back disability has been evaluated under 38 
C.F.R. Section 4.71a, Diagnostic Code 5295, for lumbosacral 
strain.  This diagnostic code allows for the assignment of a 
40 percent evaluation for severe lumbosacral strain with 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  A 20 
percent evaluation is assigned when there is evidence of 
lumbosacral strain with muscle spasm on extreme forward 
bending or loss of lateral spine motion.  A 10 percent 
evaluation is assigned when the evidence shows lumbosacral 
strain with characteristic pain on motion and a 
noncompensable evaluation is assigned when there are only 
slight subjective symptoms.

Disabilities of the lumbar spine may also be evaluated based 
on limitation of motion under Diagnostic Code 5292, also 
found at 39 C.F.R. Section 4.71a.  Specifically, a 40 percent 
evaluation is assigned when there is evidence of severe 
limitation, a 20 percent evaluation is assigned for moderate 
limitation, and a 10 percent evaluation is assigned when 
there is evidence of only slight limitation of motion in the 
lumbar spine.  As noted above, complaints of pain, weakness 
and excess fatigability are considered in conjunction with 
the limitation of motion diagnostic codes.

The evidence of record shows that the veteran's lumbar 
flexion is limited to at least 60 degrees and on occasion it 
has been limited to 35 degrees.  Although examiners have 
pointed out that the veteran does not always exhibit signs of 
pain when stopping his motion, the Board finds that the 
totality of the evidence shows a moderate limitation of 
motion in the lumbar spine.  This finding is based upon 
objective test results, the veteran's complaints of pain and 
x-ray findings of sacralization of the L5 with disc space 
narrowing.  As such, the criteria of a 20 percent evaluation 
have been met under Diagnostic Code 5292.  The veteran does 
not exhibit severe limitation of motion as he has been found 
to have no difficulty going from a sitting to standing 
position and he maintains the ability to perform daily 
activities of living.  The criteria for a rating higher than 
20 percent also have not been met under Diagnostic Code 5295 
as there is no evidence of listing of the spine, marked 
limitation of forward bending in a standing position, loss of 
lateral motion, or abnormal mobility on forced motion.  
Furthermore, there is no evidence of unusual or exceptional 
circumstances, such as frequent hospitalizations, which would 
warrant the assignment of a higher evaluation on an extra-
schedular basis.  Consequently, the Board finds that the 
criteria for a 20 percent evaluation have been met and a 
higher initial evaluation of 20 percent is granted for low 
back pain/ sciatica.


ORDER

Service connection for headaches, to include as secondary to 
a service-connected disability, is denied.

A disability evaluation in excess of 20 percent for traumatic 
arthritis of the left hip is denied.

An initial disability evaluation in excess of 10 percent for 
cervical spine dysfunction is denied.

A 20 percent initial disability evaluation for low back 
pain/sciatica is granted, subject to the laws and regulations 
governing the award of monetary benefits.



	                        
____________________________________________
	Warren W. Rice, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

